DETAILED ACTION
	
Introduction
Claims 1-23 are pending. Claims 1 and 14 are amended. No claims are cancelled or added. This Office action is in response to Applicant’s request for reconsideration after non-final rejection filed on 8/5/2022. 

Response to Arguments
Applicant’s arguments are discussed below.
Rejection of claims 1 and 14 under 35 U.S.C. 102
Applicant has amended claims 1 and 14 to recite the recite the new limitation “responsive to receiving a new requirement having a new data process operable on the continuous data flow with a new data process communication protocol, maintain the continuous flow of data to each identified data process in the set of data processes and configure a new data path for the continuous flow of data to the new data process according to the new data process communication protocol.” Applicant now argues that Acker does not teach the system of claims 1 and 14, as amended. In support of this argument, Applicant argues that Acker does not teach the new limitation because Acker’s “workload-balancing adjustments are to a single application,” whereas the system of claims 1 and 14 “creates and maintains data flow paths for a set of data processes (applications) each with a distinct communication protocol.” However, Examiner respectfully disagrees. Although Acker does teach a single streaming application, the single streaming application is comprised of a plurality of stream operators (i.e., data processes) that each have a distinct communication protocol, as set forth in the rejection below. Moreover, the system of Acker makes the workload-balancing adjustments to the plurality of stream operators and/or the communication protocols of the stream operators, not to a single monolithic application as Applicant suggests. 
Applicant also argues that Acker’s data paths are static data paths, whereas the system of claims 1 and 14 can maintain existing data paths while adding a new data path. However, Examiner respectfully disagrees. As indicated in the rejection below, Acker teaches provisioning a new operator at runtime, and rerouting all or part of a workload to the new operator, thereby creating a new data path to the new operator. Thus, the collection of data paths between operators of the application is not static. Instead, the system can add new data paths and remove existing data paths during runtime. 

Claim Rejections: 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 12, 14-18, 20, and 23 are rejected under 35 U.S.C. 102(a)(1) because they are anticipated by Acker (US 2020/0004600). Alternatively, claims 1-7, 9, 12, 14-18, 20, and 23 are rejected under 35 U.S.C. 103 because they are unpatentable over Acker in view of Uhlig (US 2012/0137018).
Regarding claims 1 and 14, Acker teaches a method for data flow management, the method comprising: receive from a data source, a continuous data flow (A continuous data flow is received from a source. See par. 38); identify, from one or more available data processes, a set of data processes operable on the continuous data flow based on a requirement (The system determines a set of operators for processing the data flow based on initial requirements. See par. 28, 38-39); determine, for each identified data process in the set of data processes, a data process communication protocol (The system determines a communication protocol for each operator. For instance, the system determines a high-throughput, low latency communication protocol for an operator that is to process a large volume of data. On the other hand, the system determines a low-throughput communication protocol for an operator that does not process a large volume of data. See par. 12); configure, for each identified data process in the set of data processes, a data flow path for the continuous data flow wherein the data flow path is based on the data process communication protocol for that data process (The system configures each operator to use the determined communication protocol. See par. 38-39); send, for each identified data process in the set of data processes, the continuous data flow according to the communication protocol for that data process (The data flow is sent through the operators towards a sink according to the determined communication protocols. See par. 38-39); and responsive to receiving a new requirement having a new data process operable on the continuous data flow with a new data process communication protocol, maintain the continuous flow of data to each identified data process in the set of data processes and configure a new data path for the continuous flow of data to the new data process according to the new data process communication protocol (In response to determining a new requirement to provision an operator at a new node due to an inability of the system to handle an existing workload, the system configures the operator at the new node and re-routes some or all of the workload to the operator at new node. See par. 34. Like the other operators, the new operator is configured with a communication protocol, such as a high-throughput, low latency communication protocol suitable for an operator that is to process a large volume of data, a network communication protocol suitable for an operator that is to communicate with an operator on a different node, and/or a shared memory communication protocol suitable for an operator that is to communicate with an operator on the same node. See par. 12, 43. Lastly, the system provisions the new operator during run-time without requiring a shut down or restart of the application, thereby maintaining the data flow to the other operators. See par. 37).
However, assuming arguendo that Acker does not teach maintaining the continuous flow of data to each identified data process in the set of data processes in response to receiving the new requirement, Uhlig teaches a stream processing system whereby the system adds and removes operators from the stream without disrupting the flow of data. See par. 48. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Acker so that the system adds or removes operators without disrupting the data flow because doing so eliminates the need to disrupt the data flow when adding or removing operators. 
Regarding claims 2 and 15, Acker teaches wherein the data source is a historical data file (The data flow may comprise file data streamed from the source. See par. 64).
Regarding claims 3 and 16, Acker teaches wherein the data process communication protocol for each identified data process is based on a data volume requirement for that identified data process (The system determines a high-throughput, low latency communication protocol for an operator that is to process a large volume of data. On the other hand, the system determines a low-throughput communication protocol for an operator that does not process a large volume of data. See par. 12).
Regarding claim 4, Acker teaches wherein each data process communication protocol is selected from a predetermined list (Acker discloses a pre-determined set of communication protocols, including a network communication protocol and a shared memory communication protocol. See par. 43).
Regarding claims 5 and 17, Acker teaches wherein each data flow path is configured independently from each other data flow path (Each path is configured independently based on a number of factors including the volume of data to be processed by an operator and whether the operator resides on the same node as an operator to which the processed data is to be communicated. See par. 12, 35. For instance, a first path between operators “OP2” and “OP6” residing on separate nodes may be configured according to a network communication protocol, while a second path between operators “OP5” and “OP9” residing on the same node may be configured according to a shared memory communication protocol. See par. 36, 43; fig. 3A).
Regarding claims 6 and 18, Acker teaches wherein a single data flow path is associated with two or more data processes (A single path is associated with two operators. For instance, a single path is used to communicate processed data from “OP2” to operator “OP6.” See fig. 3A).
Regarding claim 7, Acker teaches wherein one or more data flow paths are dependent on one or more other data flow paths (A downstream path may depend on an upstream path. For instance, a path between operators “OP2” and “OP6” depends on a path between operators “OP1” and “OP2.” See fig. 3A).
Regarding claims 9 and 20, Acker teaches wherein the data process communication protocol for at least one data process is an inter-process communication on a common machine (The shared memory communication protocol is an inter-process protocol for communicating between two operators residing on the same node, such as operators “OP5” and “OP9” shown in fig. 3A. See par. 43).
Regarding claims 12 and 23, Acker teaches wherein responsive to the set of data processes being modified, maintain the data flow to data processes in the set of data processes that are unaltered (The system makes adjustments during runtime, without shutting down or restarting the application, which means that the unaffected operators continue to operate while affected operators are adjusted. See par. 13, 37).
Claims 8 and 19 are rejected under 35 U.S.C. 103 because they are unpatentable over Acker and Uhlig, as applied to claims 1 and 14 above, in further view of Shirakihara (US 5,802,267).
Regarding claims 8 and 19, Acker and Uhlig do not teach wherein the data process communication protocol for at least one data process is a thread within an identified data process. However, Shirakihara teaches a system for distributed processing whereby a particular thread within a process performs inter-process communication. See col. 8, ln. 56-67. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Acker and Uhlig so that a thread within an operator is configured to perform inter-process communication with other operators because doing so allows the operator to be multi-threaded.  
Claims 10, 11, 21, and 22 are rejected under 35 U.S.C. 103 because they are unpatentable over Acker and Uhlig, as applied to claims 1 and 14 above, in further view of Branson (US 2014/0280895).
Regarding claims 10, 11, 21, and 22, Acker and Uhlig do not teach wherein the data process communication protocol for at least one data process is a TCP/IP and UDP communication across a network. However, Branson teaches a distributed stream processing system whereby each operator is configured to use a communication protocol selected from a list of communication protocols, including a shared memory segment, a pipe, a named pipe, a message queue, a memory mapped file, an in-memory database, a UNIX domain or inter-process communication socket, such as a TCP/IP socket, a stream socket, a datagram (UDP) socket, etc. See par. 19. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Acker so that the communication protocol for at least one operator can be a TCP/IP socket or a UDP socket because TCP/IP and UDP are both well-known network communication protocols. 
Claim 13 is rejected under 35 U.S.C. 103 because it is unpatentable over Acker and Uhlig, as applied to claim 1 above, in further view of Berkman (US 7,383,355).
Regarding claim 13, Acker and Uhlig do not teach wherein configuring includes invoking a call to the identified data process based on accepted input parameters maintained in a data process communication protocol registry. However, Berkman discloses a centralized configuration management system whereby host components are configured by sending accepted configuration data to the hosts that is retrieved from a central configuration registry. See col. 10, ln. 25-33; col. 15, ln. 61 - col. 16, ln. 13; fig. 6.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Acker and Uhlig so that the configuring of the path for each operator comprises sending accepted configuration information to the operator (or associated processing element) that is stored in a central configuration registry because doing so allows the entire system to be configured from one central location. 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459